           Case 3:19-cv-01468-SB        Document 18        Filed 12/07/20      Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 SHAWN G.,1                                                             Case No. 3:19-cv-01468-SB

                         Plaintiff,                                       OPINION AND ORDER

                 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                         Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Shawn G. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of his applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the

Social Security Act. The Court has jurisdiction to hear this appeal pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3). For the reasons explained below, the Court affirms the Commissioner’s

decision.


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
         Case 3:19-cv-01468-SB          Document 18       Filed 12/07/20     Page 2 of 14




                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATIONS

       Plaintiff was born in December 1964, making him forty-nine years old on January 5,

2013, the alleged disability onset date. (Tr. 17, 99-100.) Plaintiff graduated from high school.

(Tr. 43, 257.) He has past relevant work as a carpenter and as a laborer. (Tr. 28.) In his

application, Plaintiff alleges disability due to stage three chronic kidney disease, chronic

obstructive pulmonary disease (“COPD”), left ankle and right knee problems, problems in the



PAGE 2 – OPINION AND ORDER
         Case 3:19-cv-01468-SB         Document 18        Filed 12/07/20     Page 3 of 14




hands and shoulders, diabetes, facet joint syndrome, degenerative disc disease, sleep apnea, and

obesity. (Tr. 79-80.)

       The Commissioner denied Plaintiff’s application initially and upon reconsideration, and

on September 28, 2016, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 144-45.) Plaintiff and a vocational expert (“VE”) appeared and testified at a

hearing held on August 24, 2018. (Tr. 38-76.) On October 3, 2018, the ALJ issued a written

decision denying Plaintiff’s application. (Tr. 17-30.) On July 29, 2019, the Appeals Council

denied Plaintiff’s request for review, thereby making the ALJ’s written decision the final

decision of the Commissioner. (Tr. 1-3.) Plaintiff now seeks judicial review of the ALJ’s

decision.

II.    THE SEQUENTIAL PROCESS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the



PAGE 3 – OPINION AND ORDER
         Case 3:19-cv-01468-SB         Document 18        Filed 12/07/20     Page 4 of 14




burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 36-44.) At step one, the ALJ determined that Plaintiff met the insured status

requirements for DIB and had not engaged in substantial gainful activity since January 5, 2013,

the alleged disability onset date. (Tr. 19.) At step two, the ALJ determined that Plaintiff has the

following severe impairments: (1) osteoarthritis of the right knee, (2) “left ankle, and right

shoulder acromioclavicular (‘AC’) joint,” (3) rotator cuff syndrome, (4) kidney disease, (5)

obesity, and (6) “alcohol abuse.” (Id.) At step three, the ALJ concluded that Plaintiff does not

have an impairment that meets or equals a listed impairment. (Tr. 21.) The ALJ then concluded

that Plaintiff has the residual functional capacity (“RFC”) to perform light work, subject to these

limitations: (1) can frequently climb ramps and stairs; (2) can never climb ladders, ropes, or

scaffolds; (3) can occasionally kneel, crouch, and crawl; (4) should avoid concentrated exposure

to hazards such as protected heights; (5) cannot reach overhead bilaterally with the upper

extremities but can frequently reach in all other directions; and (6) should avoid concentrated

exposure to respiratory irritants such as fumes, dusts, gases, and strong odors. (Tr. 21.) At step

four, the ALJ concluded that Plaintiff cannot perform any past work. (Tr. 28.) At step five,
PAGE 4 – OPINION AND ORDER
         Case 3:19-cv-01468-SB         Document 18       Filed 12/07/20     Page 5 of 14




considering Plaintiff’s age, education, work experience, and RFC, the ALJ determined that

Plaintiff could perform the following jobs which exist in significant numbers in the national

economy: “collator operator,” “office helper,” and “inserting machine operator.” (Tr. 28-29.)

Therefore, the ALJ determined that Plaintiff was not disabled within the meaning of the Social

Security Act. (Tr. 29.)

                                          DISCUSSION

       Plaintiff argues on appeal that the Commissioner erred by failing to provide: (1) specific,

clear, and convincing reasons for discounting Plaintiff’s symptom testimony; and (2) legally

sufficient bases to reject the lay witness testimony. As explained below, the Court concludes that

the ALJ’s decision is free of harmful legal error and supported by substantial evidence, and

therefore the Court affirms the Commissioner’s decision.

I.     PLAINTIFF’S SYMPTOM TESTIMONY

       A.      Applicable Law

       The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f the claimant meets

the first test and there is no evidence of malingering, the ALJ can only reject the claimant’s

testimony about the severity of the symptoms if she gives specific, clear and convincing reasons

for the rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation and quotation

marks omitted).



PAGE 5 – OPINION AND ORDER
           Case 3:19-cv-01468-SB         Document 18       Filed 12/07/20     Page 6 of 14




          Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

subjective symptom testimony “include conflicting medical evidence, effective medical

treatment, medical noncompliance, inconsistencies in the claimant’s testimony or between her

testimony and her conduct, daily activities inconsistent with the alleged symptoms, and

testimony from physicians and third parties about the nature, severity and effect of the symptoms

complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL 2401642, at *9 (D. Or. June 25,

2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007), and Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.

1997)).

          B.     Analysis

          The ALJ discounted Plaintiff’s symptom testimony as inconsistent with (1) the objective

medical evidence of record, which reflected conservative treatment and improvement with

treatment, and (2) his activities of daily living. (Tr. 26-27.) There is no evidence of malingering

here, and the ALJ determined that Plaintiff provided objective medical evidence of underlying

impairments which might reasonably produce the symptoms alleged. (Tr. 26.) The ALJ was

therefore required to provide clear and convincing reasons for discrediting Plaintiff’s testimony.

See Ghanim, 763 F.3d at 1163. The ALJ met that standard here.

                 1.      Plaintiff’s Symptom Testimony

          Plaintiff completed an adult function report as part of the application process, dated

February 10, 2016. (Tr. 264-71.) He alleged that daily living had become difficult for him due to

ankle and knee limitations which restrict his mobility, as well as functional limitations in the use

of his hands. (Tr. 264.) He asserted he has difficulty getting out of bed, cannot stand for long

periods of time, has difficulty getting restful sleep due to pain, requires breaks to complete

household chores, and requires an ankle splint and sometimes a cane to walk. (Tr. 265-70.)

PAGE 6 – OPINION AND ORDER
         Case 3:19-cv-01468-SB          Document 18        Filed 12/07/20      Page 7 of 14




        Plaintiff provided similar testimony regarding his impairments at the August 24, 2018,

hearing. He testified that he has difficulty ascending the stairs in his home. (Tr. 43.) He no longer

drives due to multiple DUI convictions. (Tr. 44.) He explained he uses a cane two or three times

per month when he is having a “bad day.” (Id.) He is able to judge whether he is having a bad

day when he wakes up and takes his first steps, although it generally takes several hours for his

legs to “loosen up” due to pain in his left ankle and right knee. (Tr. 45.) Plaintiff testified he has

breathing difficulties and must use an inhaler almost every day, and a nebulizer every other

month. (Tr. 49-50.) He explained that he injured his left ankle in an ATV accident in 2000,

which required surgery and insertion of screws. (Tr. 50.) His left ankle continues to cause pain

and restrict his standing and walking abilities. (Tr. 50-51.) He expressed a fear of undergoing

surgery based on bad experiences in the past. (Tr. 51, 55-56.) Plaintiff treats his ankle pain by

stretching and icing. (Tr. 52.) He testified he has constant pain in his right knee, on which he had

surgery in 2015 which provided only initial relief. (Tr. 52-53, 55.) Plaintiff expressed that his

ankle and knee issues prevent him from walking more than two blocks without stopping to

regroup, and he can stand for only 10-15 minutes at a time. (Tr. 54-55.) He described bilateral

shoulder pain which limits his overhead lifting ability. (Tr. 56, 59.) Plaintiff’s pain impairs his

ability to sleep restfully. (Tr. 57.)

        Plaintiff further testified that he uses a bike with a trailer to go grocery shopping and take

his dogs to the park, for a total roundtrip of three or four miles. (Tr. 58, 67-69.) He can lift bags

of dog food weighing up to 25 pounds. (Tr. 69-70.) He explained that he can perform household

chores including loading the dishwasher, limited vacuuming, laundry (including ascending and

descending nine steps), and limited yard work. (Tr. 60.) For enjoyment, Plaintiff plays with his

dogs and watches television. (Id.) He no longer hunts or fishes but continues to do woodworking



PAGE 7 – OPINION AND ORDER
         Case 3:19-cv-01468-SB          Document 18         Filed 12/07/20    Page 8 of 14




weekly for a couple of hours at a time, although he is limited by pain in his hands. (Tr. 61-62.)

Plaintiff occasionally picks strawberries for 20-30 minutes at a time, which involves bending at

the waist. (Tr. 62-63.) He does not test his blood sugar regularly despite his diabetes condition.

(Tr. 64-65.) Plaintiff rarely takes over-the-counter pain medication and has not sought

prescription painkillers for fear of addiction. (Tr. 69.)

               2.      Conflicting Medical Evidence

       The ALJ found Plaintiff’s allegations regarding his symptom severity and degree of

functional limitation inconsistent with the medical evidence as a whole, including Plaintiff’s

conservative treatment, evidence of improvement, and normal examination findings. (Tr. 26-27.)

All are valid reasons to reject a claimant’s subjective symptom allegations. See Carmickle v.

Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical

record is a sufficient basis for rejecting the claimant’s subjective testimony.”) (citation omitted);

see also Romo v. Berryhill, 731 F. App’x 574, 577-78 (9th Cir. 2018) (holding that

“‘[i]mpairments that can be controlled effectively with [treatment] are not disabling’” (quoting

Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006))); Parra v. Astrue,

481 F.3d 742, 750-51 (9th Cir. 2007) (holding that “evidence of ‘conservative treatment’ is

sufficient to discount a claimant’s testimony regarding severity of an impairment”).

       Plaintiff argues that the ALJ failed to provide clear and convincing reasons to reject his

allegations on these grounds because the record “corroborates the degree of limitation alleged.”

(Pl.’s Br. at 15.) Specifically, he argues that the medical record demonstrates that his back, ankle,

and knee symptoms worsened over time. (Pl.’s Br. at 14.) However, for the reasons that follow,

the Court finds that the medical record supports the ALJ’s findings.

       First, the ALJ identified medical evidence showing that Plaintiff’s symptoms improved

with treatment. Following arthroscopic knee surgery in January 2015, a clinical examination in
PAGE 8 – OPINION AND ORDER
         Case 3:19-cv-01468-SB         Document 18        Filed 12/07/20     Page 9 of 14




October of that year reported normal gait, station, and strength, as well as improvement in pain

control and range of motion. (Tr. 23, 425.) Although Plaintiff injured his knee in a fall near the

end of a 14-mile hike in November 2015, his gait, station, and range of motion remained intact at

subsequent clinical visits in December 2015 and January 2016. (Tr. 23, 326, 415, 419, 421, 423.)

Plaintiff reported on March 28, 2016 that his knee injection had been effective for one month,

and his range of motion was unrestricted. (Tr. 24, 554.) The next day, Plaintiff saw another

provider for back pain and reported right leg numbness, but had full strength and sensation in

both legs. (Tr. 24, 400.) Although Plaintiff reported knee and ankle pain again in June and July

2018, he declined further steroid injections despite their prior effectiveness, and reported

improvement following physical therapy by the end of August 2018 (Tr. 26, 618, 622, 627), the

most recent medical evidence of record. See Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir.

2001) (finding that the “most recent medical reports are highly probative”).

       Second, the ALJ also pointed to substantial evidence of conservative treatment for pain in

Plaintiff’s lower extremities, despite Plaintiff’s complaints of debilitating impairments. (Tr. 23,

25-26, 402, prescribed medication and physical therapy in March 2016; Tr. 413, declined

narcotic pain medication in favor of continuing marijuana use in January 2016; Tr. 419,

prescribed ibuprofen for pain in January 2016; Tr. 423, prescribed ice and physical therapy for

pain; Tr. 554, prescribed “unloader brace” for knee; Tr. 618, Plaintiff indicated physical therapy

was helpful and declined injections; prescribed ice, anti-inflammatory medication, and Tylenol

for ankle and knee pain in July 2018; Tr. 620, Plaintiff discharged from physical therapy before




PAGE 9 – OPINION AND ORDER
        Case 3:19-cv-01468-SB          Document 18       Filed 12/07/20      Page 10 of 14




completing recommended course in July 2018; Tr. 622, “patient reports feeling better” with

physical therapy in August 2018).2

       Although Plaintiff provides an alternative interpretation of the medical evidence, the

ALJ’s interpretation of the evidence to discount Plaintiff’s testimony regarding the severity of

his lower extremity impairments was a rational interpretation of the record and supported by

substantial evidence. See Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020) (“If the evidence ‘is

susceptible to more than one rational interpretation, it is the ALJ’s conclusion that must be

upheld.’” (citing Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005))).

                 3.    Activities of Daily Living

       The ALJ also discounted Plaintiff’s symptom testimony as inconsistent with several of

his activities of daily living, including his ability to camp for several weeks in 2017 without

musculoskeletal complaints at a contemporaneous clinical visit, engage in his woodworking

hobby, ride his bike to the grocery store, and lift 25-pound bags of dog food. (Tr. 26.) Plaintiff

argues that none of the activities the ALJ identified demonstrate greater functional ability than he

alleges, and the Commissioner responds that the ALJ’s findings were appropriate and supported

by the record.

       “Engaging in daily activities that are incompatible with the severity of symptoms alleged

can support an adverse credibility determination.” Ghanim, 763 F.3d at 1163. The ALJ’s

findings with respect to Plaintiff’s activities of daily living are supported by substantial evidence.

For example, despite alleging significant limitations in standing and walking, Plaintiff reported

in December 2015 that he had just completed a 14-mile walk. (Tr. 23, 326, 421.) He reported that



       2
        Plaintiff does not argue the ALJ erred in identifying conservative treatment and normal
examination findings regarding his shoulder, carpal tunnel, or kidney impairments. (See Tr. 23,
26.)
PAGE 10 – OPINION AND ORDER
        Case 3:19-cv-01468-SB          Document 18        Filed 12/07/20     Page 11 of 14




he was “relatively comfortable” during the walk until he fell and struck his knee. (Tr. 326.) His

provider indicated that Plaintiff’s knee had been doing well until the fall, and that Plaintiff’s

ankle did not bother him during or after the walk. (Id.) The ALJ identified medical records

showing that despite his knee complaints, Plaintiff had normal gait and station, and his pain had

improved for a month following an injection. (Tr. 23.) Plaintiff’s allegations of an inability to

walk more than two blocks without needing to stop, and an inability to stand for more than ten

minutes at a time, are inconsistent with his ability to walk long distances comfortably. As such,

the ALJ’s interpretation of the evidence was rational.

       The ALJ also addressed Plaintiff’s testimony that he had difficulty writing his name or

completing paperwork due to limitations in his hands, and found that despite Plaintiff’s

complaints, he was able to perform woodworking, ride his bike for several miles roundtrip to the

store, and lift 25-pound bags of dog food. (Tr. 26, 58, 61-62, 69-70, 264.) The ALJ also noted

that despite an isolated complaint of hand numbness in November 2016, Plaintiff demonstrated

full muscle strength and range of motion in his hands, as well as improvement over time and few

complaints after 2016. (Tr. 26, 523, 525.) The record evidence cited by the ALJ supports his

finding that Plaintiff’s activities, in conjunction with his generally conservative treatment and

improvement, undermine his complaints regarding the functionality of his hands.

       Finally, the ALJ found that Plaintiff’s ability to camp for several weeks in June 2017

without musculoskeletal complaints was inconsistent with his allegations of diminished

functional ability and pain. (Tr. 26, 516, 519.) Plaintiff argues that he was camping due to

homelessness rather than for recreation. (Pl.’s Br. at 16) (citing Tr. 521). Regardless of the

reason for camping, it was not inappropriate for the ALJ to find that Plaintiff’s ability to camp




PAGE 11 – OPINION AND ORDER
        Case 3:19-cv-01468-SB            Document 18     Filed 12/07/20      Page 12 of 14




for an extended period of time without musculoskeletal complaints suggests that his symptoms

are not as debilitating as he alleged.

       For all of these reasons, the Court finds that Plaintiff’s activities of daily living was a

clear and convincing reason for the ALJ to discount his testimony, and was supported by

substantial evidence in the record.

II.    LAY WITNESS TESTIMONY

       A.      Applicable Law

       An ALJ “‘must consider lay witness testimony concerning a claimant’s ability to work.’”

Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009) (quoting Stout v. Comm’r Soc. Sec. Admin.,

454 F.3d 1050, 1053 (9th Cir. 2006)). The ALJ cannot disregard such testimony without

providing reasons that are “‘germane to each witness.’” Stout, 454 F.3d at 1056 (citations

omitted). “Inconsistency with medical evidence is one such reason.” Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005). “Germane reasons for rejecting a lay witness’ testimony [also]

include inconsistencies between that testimony and the claimant’s presentation to treating

physicians or the claimant’s activities, and the claimant’s failure to participate in prescribed

treatment.” Barber v. Astrue, No. 1:10-cv-1432-AWI-SKO, 2012 WL 458076, at *21 (E.D. Cal.

Feb. 10, 2012). Furthermore, “when an ALJ provides clear and convincing reasons for rejecting

the credibility of a claimant’s own subjective complaints, and the lay-witness testimony is

similar to the claimant’s complaints, it follows that the ALJ gives ‘germane reasons for rejecting’

the lay testimony.” Williams v. Astrue, 493 F. App’x 866, 869 (9th Cir. 2012) (quoting Valentine

v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)).

       B.      Analysis

       Plaintiff argues the ALJ failed to provide germane reasons for rejecting the lay witness

testimony provided by his girlfriend and his daughter. (Pl.’s Br. at 17-19.)

PAGE 12 – OPINION AND ORDER
        Case 3:19-cv-01468-SB           Document 18        Filed 12/07/20      Page 13 of 14




        In a March 2016 statement, Plaintiff’s girlfriend indicated he has difficulty walking long

distances (more than “40 steps”), standing, squatting, kneeling, and bending. (Tr. 286-93.)

However, she also noted he is able to grocery shop, play with his dogs, and prepares his own

meals daily. (Tr. 287-90). Plaintiff’s daughter provided a written statement in July 2018.

(Tr. 319-21.) She stated that Plaintiff’s functional limitations generally stemmed from the ankle

injury he suffered in 2000. (Tr. 319.) She indicated his pain had increased since then, while his

mobility has decreased. (Id.) She reported an incident when Plaintiff had difficulty ascending a

set of stairs. (Id.) She stated that Plaintiff could not lift more than thirty pounds. (Tr. 319-20.)

She described an incident where Plaintiff experienced difficulty completing a short quarter-mile

hike due to ankle pain and shortness of breath, which required frequent use of his inhaler.

(Tr. 320.) She expressed that Plaintiff had always been a hard worker in the past, but is now

significantly limited by limitations in his physical and mental health. (Tr. 320-21.)

        The ALJ summarized the lay witness testimony in his written decision, and concluded

“the degree of [Plaintiff’s] limitation described is inconsistent with the objective medication [sic]

evidence.” (Tr. 27.) Plaintiff correctly argues the ALJ’s sole proffered reason for rejecting the

lay testimony is erroneous. See Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017) (“A lack

of support from medical records is not a germane reason to give ‘little weight’ to those

observations.”). The Commissioner responds that any error was harmless because the lay

testimony was substantially similar to Plaintiff’s own testimony, which the ALJ properly

discounted. (Def.’s Br. at 7-8.) The Court agrees.

        The Ninth Circuit has held that “[w]here lay witness testimony does not describe any

limitations not already described by the claimant, and the ALJ’s well-supported reasons for

rejecting the claimant’s testimony apply equally well to the lay witness testimony, it would be



PAGE 13 – OPINION AND ORDER
        Case 3:19-cv-01468-SB           Document 18       Filed 12/07/20      Page 14 of 14




inconsistent with our prior harmless error precedent to deem the ALJ’s failure to discuss the lay

witness testimony to be prejudicial per se.” Molina v. Astrue, 674 F.3d 1104, 1117 (9th Cir.

2012), superseded by regulation on other grounds. Here, the lay witnesses’ testimony described

the same standing and walking limitations that Plaintiff detailed in his own testimony.3 The

ALJ’s well-supported reasons for rejecting Plaintiff’s testimony apply equally to the lay witness

testimony. See Sievers v. Berryhill, 734 F. App’x 467, 470-71 (9th Cir. 2018) (holding that the

ALJ’s error in evaluating lay witness testimony was harmless where the lay witness’ “statements

described the same limitations as [the claimant]’s own testimony”). Accordingly, the ALJ’s error

in discounting the lay witness testimony for its inconsistency with the medical evidence was

harmless.

                                           CONCLUSION

        For the reasons stated, the Court AFFIRMS the Commissioner’s decision.

        IT IS SO ORDERED.

        DATED this 7th day of December, 2020.


                                                        HON. STACIE F. BECKERMAN
                                                        United States Magistrate Judge




        3
         In addition, Plaintiff’s daughter also testified that Plaintiff can lift no more than thirty
pounds (Tr. 319-20), but any error in discounting that testimony is immaterial to the ALJ’s
ultimate non-disability decision because Plaintiff’s RFC required only frequent lifting and
carrying of ten pounds, and occasional lifting and carrying of twenty pounds.
PAGE 14 – OPINION AND ORDER
